office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br postn-119640-08 uilc date date to emly b berndt senior attorney small_business self-employed from joseph w clark senior technician reviewer branch procedure administration subject continuous_levy on single-owner llc this chief_counsel_advice responds to your date request for assistance this advice may not be used or cited as precedent issue sec_1 does a disregarded single-owner limited_liability_company llc receiving fees from a county in connection with providing child daycare services to the county hold property or rights to property of the owner to which a levy can attach whether a continuous_levy form 668a served upon a county will attach to payments made by the county to a disregarded single-owner llc for child care services where the service is attempting to collect the income_tax liabilities of the llc’s owner whether a continuous_levy form 668a served upon a county will attach to payments made by the county to a disregarded single-owner llc electing to be taxed as a corporation for child care services where the service is attempting to collect the income_tax liabilities of the llc’s owner whether the net profits the single owner receives from the llc are subject_to a continuing wage levy postn-119640-08 conclusion sec_1 the single owner’s share of the net profits held by the llc in connection with daycare services rendered by the owner may be levied upon to collect the owner’s tax_liabilities no under ohio law an llc is separate and distinct from its owners and the llc’s assets may not be used to satisfy a judgment or debt of an owner no for the same reason as in above --------------------------------------------------- the llc may be required to honor a continuous wage levy served upon it to reach payments being made to the single owner if such payments are in the nature of salary or wages facts you indicated that the field collection group in your area has encountered recurring issues regarding the collection of tax_liabilities associated with single-owner llcs the following facts are based on an amalgam of approximately case and do not relate to any specific taxpayer you have requested our assistance because this issue of whether the service can levy to collect the tax_liabilities of an llc’s owner from a disregarded llc comes up often the amalgamated taxpayer is a single owner of an llc that is organized under chapter of the ohio revised code the llc provides daycare services to a county within the state of ohio pursuant to a written contract the county contracts with the llc rather than the entity’s owner for daycare services the contract requires the daycare service provider to submit invoices for child daycare services rendered to the county within days of the close of a designated billing period the county pays the invoices within days of receipt you stated that the contract characterizes the llc’s owner as a self-employed independent_contractor in the scenario you developed the only potential asset source available to satisfy the single owner’s liability is the income received from the llc under the contract with the county for federal_income_tax purposes the llc is disregarded and its activities are treated in the same manner as a sole_proprietorship the llc’s owner reports taxable_income as net profits received from the operation of a business on schedule c ohio rev code ann 01-dollar_figure there is nothing in the facts that would support disregarding the llc as an entity distinct from its owner under an alter ego or nominee theory there is no evidence for example that the single owner uses the llc to pay personal expenses postn-119640-08 the client has further asked if the service would be successful in levying on the county in this situation if the llc made an election to be taxed as a corporation for federal tax purposes law and analysi sec_1 does the llc hold property or rights to property of the llc’s single owner which may be seized by levy to satisfy the owner’s tax_liability if an individual fails to meet his tax obligations after demand a lien automatically arises on all of his property and rights to property sec_6321 this lien continues until the liability is satisfied or becomes unenforceable by reason of lapse of time id at sec_6322 u s v jefferson-pilot life ins co 49_f3d_1020 4th cir to enforce the lien the service can either bring a foreclosure action in court pursuant to sec_7403 or it can levy on the taxpayer’s property pursuant to sec_6331 51_f3d_883 9th cir unlike a foreclosure action the levy is a provisional administrative procedure national bank of commerce u s pincite s ct pincite and it reaches only property possessed and obligations existing at the time of the levy hemmen f 3d pincite quoting sec_6331 sec_301_6331-1 interprets this present obligation requirement as follows except as provided in sec_301_6331-1 with regard to a levy on salary or wages a levy extends only to property possessed and obligations which exist at the time of levy obligations exist when the liability of the obligor is fixed and determinable although the right to receive payment thereof may be deferred until a later date emphasis added as a threshold matter therefore we must determine whether the single owner’s right to receive income from the llc is property or a right to property under ohio law hemmen f 3d pincite see also 528_us_49 120_sct_474 court looks initially to state law to determine taxpayer’s interests or rights and then to federal_law to determine whether those rights or interests constitute property or rights to property within sec_6321 under ohio law personal_property includes goods chattels choses in action evidences of debt and money wireman v keneco distributors inc ohio app lexis cincinnati street ry co v whitehead ohio app n e 63c am jur 2d at the ohio limited_liability_company statute defines a membership interest in an llc to include a member’s share of the profits and losses and the right to receive distributions ohio rev code ann h unless otherwise provided in the llc’s operating_agreement distributions are made to the members in proportion to the value of their contributions to the llc which have not been returned id at the owner’s right to share in the profits and losses of the llc and to receive distributions is property under ohio law cf cincinnati street ry supra postn-119640-08 next we must consider whether as a matter of federal_law a notice_of_levy served on the llc will obligate it to turn over the income to which the llc’s owner is entitled to receive as a consequence of rendering daycare services to the county hemmen supra in order for the llc to be obligated to turn over property or monies to the service it must be in possession of the single owner’s property or be obligated to such person at the time of levy sec_301_6331-1 beam v internal_revenue_service u s app lexis 9th cir 80_f3d_173 6th cir courts hold that the fixed and determinable requirement in sec_301_6331-1 is satisfied when the events which give rise to the obligation have occurred and the amount of the obligation is capable of being determined in the future hemmen f 3d pincite bankruptcy trustee’s liability to pay the administrative expense claim to the taxpayer was fixed and determinable because the taxpayer fully performed the beneficial acts which gave rise to his claim prior to service of levy 200_fsupp2d_120 n d n y cause of action in context of personal injury lawsuit not its undetermined proceeds was a property interest to which levy attached united_states v antonio u s dist lexis d haw obligation on contract was fixed when performance occurred 640_fsupp_89 e d tenn manufacturer’s obligation to pay commission to taxpayer was fixed because the contractual work was fully performed as of levy date but see 69_f3d_394 9th cir auctioneer did not have a fixed and determinable obligation to the taxpayer even though there was a signed auction contract because both buyer and price were undetermined at time of levy in this case the service can serve a notice_of_levy upon the llc to require it to turn over income in its possession to which the single owner is entitled as a result of daycare services rendered prior to the service of the notice_of_levy under the rationale of hemmen murray cps electric and other cases the llc’s obligation to the single owner becomes fixed and determinable when the daycare services are rendered and after the llc sets aside a reserve for overhead expenses such owner does the county hold the single owner’s property or obligations owed to for purposes of the collection of federal tax_liabilities the proper inquiry is to first determine the rights and interests of the taxpayer in the property under state law and thereafter determine if such rights or interests are property or rights to property under the code drye u s at big_number s ct pincite if under the first prong of the drye while this is one alternative for collecting the tax_liabilities we recommend that you also consider developing additional facts and possibly serving a wage and salary levy on the llc as discussed below if for any month the llc’s owner does not provide daycare services under the contract the llc will hold no net profits attributable to that particular month to which a levy could attach postn-119640-08 test the taxpayer has no interest or rights under state law it follows that the owner has no property or rights to property under the internal_revenue_code in the scenario presented the present or future payments which may be made to the llc under the contract are not fixed and determinable as to the single owner because the contract is between the llc and the county not between the llc’s owner and the county this is consistent with the courts’ interpretation of treas reg a that the llc rather than the single owner holds the right to receive payments from the county following the rendering of child daycare services cps electric supra ohio law provides that an llc is separate and distinct from its owner and a creditor may not use the llc’s assets to satisfy a debt of an individual owner firstmerit bank na v washington square ent et al ohio app lexis sole owner of llc did not have a direct ownership in entity’s assets and those assets could not be used to satisfy judgment against owner 166_f2d_674 10th cir partnership checking account in bank not subject_to distraint to satisfy liability assessed against individual partner consequently whether the llc is disregarded or elects to be taxed as a corporation for federal tax purposes a levy served upon the county will be ineffective to collect the tax_liabilities of the single owner under the internal_revenue_code however the service may either levy on the owner’s membership interest in the llc and sell it or the service may file suit to foreclose the federal_tax_lien against the ownership_interest whether the net profits paid to the single owner by the llc are subject_to a continuing wage levy as noted above a levy generally extends only to property possessed and obligations existing at the time levy is made an exception to this general_rule sec_6331 authorizes a continuing_levy upon salary or wages 122_tc_396 sec_6331 provides e continuing_levy on salary and wages the effect of a levy on salary or wages payable to or received by a taxpayer shall be continuous from the date such levy is first made until such levy is released under sec_6343 under final regulations published in the federal_register date td f_r unincorporated single-owner business entities will be regarded for purposes of employment_and_excise_taxes the excise_tax amendments apply to liabilities imposed and actions first required or permitted in periods beginning date and the employment_tax provisions apply to wages paid on or after date the regulation interpreting this provision describes the types of payments covered by this code section as follows continuing effect of levy on salary and wages - for this purpose the term salary or wages includes compensation_for services paid in the form of fees commissions bonuses and similar items the levy attaches to both salary postn-119640-08 sec_6331 does not specify the types of remuneration that are covered by the terms salary or wages meehan t c pincite but the courts have construed this to include a variety of types of payments 359_us_108 79_sct_641 compensation due to state and municipal employees meehan t c pincite severance_pay paid_by an employer to its former employee in re 250_br_707 bkrtcy d mont social_security payments maloney v syvertsen u s t c pbig_number s d n y future wages and fees in u s v jefferson-pilot supra the fourth circuit considered the government’s action to enforce a continuous_levy against an insurance_company defendant which paid commissions to an independent_contractor insurance salesman the defendant argued that the service only had the authority to serve it with a one-time levy because it was not the taxpayer’s employer the court in jefferson- pilot ruled for the service holding that the words salary or wages payable to or received by a taxpayer in code sec_6331 are not so restrictive as to exclude the possibility that congress intended them to apply to a commission paid to an independent_contractor the underlying purpose of sec_6331 is to provide a means of levying upon the remuneration payable to a taxpayer on a recurring basis for personal services for the payor the legislative_history indicated that congress created the continuing_levy provision in order to ease the substantial administrative problems the service would face if it could only impose successive levies upon remuneration contractually owed to a delinquent taxpayer for personal services jefferson pilot f 3d pincite see also united_states v mpm financial group inc u s t c pbig_number e d ky s_corporation improperly failed to honor levy in connection with president’s proportionate share of income from commissions more recently a district_court held that the amounts paid and payble to a member of a law firm organized as a partnership were subject_to a continuing_levy united_states v moskowitz passman edelman u s dist lexis s d n y in moskowitz the delinquent taxpayer an attorney was a partner in a law firm there evidence developed through the deposition of the partner who handled the books of the firm showed that he wrote himself and his junior partner checks from whatever was available in the law firm’s bank accounts he wrote the checks on a weekly basis the checks were intended as rough advances to each partner against the total income or wages earned but not yet paid at the time of levy advances on salary or wages made subsequent to the date of levy and salary or wages earned and becoming payable subsequent to the date of the levy in general salaries or wages that are the subject of a continuing_levy are to be paid to the district_director on the same date the payor would otherwise pay over the money to the taxpayer sec_301_6331-1 postn-119640-08 and firm profits they were due to receive in a given year and the payments were principally motivated by one of the partner’s continuing needs relying on jefferson-pilot and united_states v has inc u s dist lexis d puerto rico the moskowitz court rejected the taxpayer’s argument that the payments he received from the firm were not subject_to levy because they were draws or advances against what was ultimately converted to income at the end of the year u s dist lexis pincite in support of its holding the court stated k eeping in mind the spirit of the law the fact that monies are paid out to the partners frequently sic weekly as advances on future income cannot exempt the law firm from the statute by virtue of the taxpayer’s partner status id pincite accordingly the periodic draws from the partnership paid to the partner constituted income or salary subject_to the continuing_levy id pincite based on jefferson-pilot and moskowitz the payments the single owner receives from the llc as a share of the net profits may be subject_to the continuing wage levy provision of sec_6331 ----------------------------------------------------------------------------- ------------------------------------------------------------------ case development hazards and other considerations given the district court’s holding in moskowitz supra there is a possibility that the service can characterize the profits the single owner receives from the llc as income subject_to a continuing wage or salary levy under sec_6331 --------------------------- ---------------------------------------------------------------------in moskowitz and jefferson-pilot each court based its decision on the fact that the remuneration was paid out to the delinquent taxpayer on a recurring basis jefferson- pilot f 3d pincite legislative_history of sec_6331 indicates that underlying purpose to provide a means of levying upon remuneration payable to a taxpayer on a regular basis in moskowitz supra the managing partner in the law firm wrote checks to himself and his other partner weekly --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- a continuous_levy served on the law firm stated that it applied to this taxpayer’s wages and salary that have been earned but not paid yet as well as wages and salary earned in the future until this levy is released a second levy a required the firm to turn over this taxpayer’s other income that you have now or for which you are obligated u s dist lexis pincite postn-119640-08 --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- if a court rules against the service on the question of whether the llc must honor a continuous wage levy then the service will have to argue that its levy attaches to the property of or obligations owed to the single owner at the time of levy in this instance the service will have to serve successive levies upon the llc under authority of sec_6331 until the single owner’s tax_liabilities are satisfied in re metropolitan metals inc 217_br_457 m d pa this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
